DETAILED ACTION
	This is in response to communication received on 2/28/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 5/6/19, 7/15/19, 4/13/20, 9/24/20, 2/19/21 and 9/2/21.

Claim Rejections - 35 USC § 102
The claim rejection(s) under 35. U.S.C. 102(a)(1) as being anticipated by Van Eeck US Patent Number 3,648,119 hereinafter VANEECK on claims 2-4, 8-9, 14 and 15 are maintained. The rejection is updated below to meet the added claim limitations.
Examiner notes that the independent claim is claim 14. Therefore, Examiner will begin with the rejection of claim 14 and then move on to the claims from which it depends.
As for claim 14, Examiner would like to make the following remarks on the scope of the claims. Particularly, the broadness of material property manipulation. Examiner notes that a material property can be any property of a material, such as elasticity, or crystallization, or composition, or melting temperature or color, etc. Further, there is no limitation on what kind of manipulation takes place. For example, is it an increase in a property or a decrease in a property? Is it a removal of a property? There is also no limitation on how much manipulation needs to take place. Therefore, even a slight change in any material property falls within the scope of this limitation.
With this in mind, VANEECK teaches "When the high-frequency electrostatic field, in combination with the magnetic field, is attuned to the harmonics of the natural frequency of the particles, the particles resonate to facilitate formation of the dipoles or electrets comprising one of each of the particles" (column 3, lines 56-61) and "A family of solid-state current limiters and other solid-state devices comprising a plurality of oriented unbalanced dipoles taken from two groups of conductive particles and encapsulated within a hardened dielectric matrix" (abstract, lines 1-4). The presence of magnetic dipoles and electrets (also known within the art as electric dipoles) in VANEECK shows the presence of ferroelectric and magnetic materials, i.e. a process for manipulating material properties of a film, suitable for use in fabrication of ferroelectric and magnetic film devices. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
VANEECK teaches “The electrostatic force field is of a time-varying, periodic or pulse waveform, either an alternating-current field or a pulsating direct current field, preferably of high frequency. The magnetic force field may be generated by either a permanent magnet or an electromagnet, the use of one or the other depending upon the facilities available, the amount of concentrated force needed to be exerted upon the particles or the degree of interrelationship desired with respect to the electrostatic force field and to the groups of particles” (column 3, lines 43-51), and “At the same time that the particles are acted upon by the high-frequency electrostatic field, a magnetic force field is applied which orients the magnetic particles… It is believed that the magnetic force field and the electrostatic force field further cooperate so that the magnetic field further forms the electrostatic force field in such a manner that the electrostatic field follows or is caused to follow the lines of force, i.e., the flux lines of the magnetic force field” (column 4, lines 8-16), wherein the pulsed electrostatic force field is analogous to a pulsed energy, i.e. simultaneously applying a pulsed energy and… a magnetic field to a target film to reorient dipoles in the target film resulting in material property manipulation in the target film.
As for claim 2,  Examiner notes that VANEECK is silent on the word ferroelectric.
However VANEECK does teach "When the high-frequency electrostatic field, in combination with the magnetic field, is attuned to the harmonics of the natural frequency of the particles, the particles resonate to facilitate formation of the dipoles or electrets comprising one of each of the particles" (column 3, lines 56-61 ), wherein there are electrets, or electric dipoles, aligning in response to electrostatic field, i.e. a ferroelectric. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 3, VANEECK does teach "When the high-frequency electrostatic field, in combination with the magnetic field, is attuned to the harmonics of the natural frequency of the particles, the particles resonate to facilitate formation of the dipoles or electrets comprising one of each of the particles" (column 3, lines 56-61 ), wherein an electret is another term for an electric dipole, i.e. wherein the dipoles are electric dipoles. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference. lnherency is not established by probabilities or possibilities. In re Robertson, 49 USPQ2d 1949 (1999).
As for claim 4, VANEECK teaches "The silicon or Rochelle salt particles are used so that the device may additionally exhibit piezoelectric characteristics" (column 10, lines 27-30), i.e. wherein the material properties comprise piezoelectric properties. 
As for claim 9, VANEECK teaches "mixed with microcrystalline particles of silicon" (column 10 lines 25-26), i.e. wherein the target film comprises a ... crystallized ... material prior to simultaneously applying the pulsed energy and at least one of the electric field and the magnetic field.
As for claim 15, Examiner notes that there is no limitation on the pulse profile beyond it containing several characteristics that are inherent to any pulsed system. Any system wherein there are pulses will have a pulse power, pulse duration, time between pulses and total number of pulses. These are names for variables, but those variables are not limited. As such, the claim scope reads on any pulse system as every pulse system inherently has a pulse power, pulse duration, time between pulses, and total number of pulses.
VANEECK teaches "The electrostatic force field is of a time-varying, periodic or pulse waveform, either an alternating-current field or a pulsating direct current field, preferably of high frequency" (column 3, lines 42-43), i.e. wherein in a pulse waveform has a pulse profile characterized by pulse power, pulse duration, time between pulses and total number of pulses.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Van Eeck US Patent Number 3,648,119 hereinafter VANEECK in view Rachet et al. US PGPub 2011/0300490 hereinafter RACHET on claim 2-4, 8-9, 12, 14 and 15 are withdrawn because the claims have been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Van Eeck US Patent Number 3,648,119 hereinafter VANEECK and as applied to claim 14 above, further in view of Bergstrom et al. US PGPub 2005/0181126 hereinafter BERGSTROM on claims 8, 10, 11 and 13 is maintained.  The rejection is repeated below for convenience.
As for claim 8, VANEECK teaches “The electrostatic force field is of a time-varying, periodic or pulse waveform, either an alternating-current field or a pulsating direct current field, preferably of high frequency” (column 3, lines 43-45).
VANEECK is silent on pulsing the AC field and further wherein the pulsed energy is sourced from ... AC magnetic field application.
VANEECK does teach "When the high-frequency electrostatic field, in combination with the magnetic field, is attuned to the harmonics of the natural frequency of the particles, the particles resonate to facilitate formation of the dipoles or electrets comprising one of each of the particles" (column 3, lines 56-61 ), i.e. wherein both a magnetic field and an electric field are applied to the target simultaneously.
However, VANEECK teaches "The magnetic force field is produced by either a permanent magnet or electromagnet" (column 4, lines 10-12).
BERGSTROM teaches "Ferromagnetic thin films are important components of many microelectronic devices and structures" (paragraph 3, lines 1-2).
BERGSTROM teaches "Specifically, magnetic annealing refers to a process by which a ferromagnetic material undergoes exposure to an external magnetic field at elevated temperatures in order to increase the size of magnetic domains to increase permeability and to impart a particular magnetic orientation to the magnetic dipoles in the ferromagnetic material" (paragraph 4, lines 4-10), i.e. wherein the magnetic alignment described in VANEECK is magnetic annealing.
VANEECK is silent on pulsing the magnetic field.
However, BERGSTROM teaches "In one embodiment, a magnetic flux 160 is applied to the ferromagnetic thin film 304 ... For example, coil 312 can be energized by passing a time-varying current through the coil 312 at an appropriate frequency, power setting, and duration. The coil 312 can also be pulsed ... The magnetic flux 160 produced by the coil 312 induces a current in the film 304, resulting in the generation of heat energy in the thin film 304, as described above" (paragraph 71 ), i.e. wherein the pulsed energy is sourced from ... electric current induced resistive heating.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the pulsed energy is sourced from ... electric current induced resistive heating in the process of VANEECK because BERGSTROM teaches including an induction heating magnetic field that is pulsed such that such a series of steps results in magnetic orientation of the dipoles.
As for claim 10, VANEECK is silent on the term anneal.
However, VANEECK teaches "The magnetic force field is produced by either a permanent magnet or electromagnet" (column 4, lines 10-12).
BERGSTROM teaches "Ferromagnetic thin films are important components of many microelectronic devices and structures" (paragraph 3, lines 1-2).
BERGSTROM teaches "Specifically, magnetic annealing refers to a process by which a ferromagnetic material undergoes exposure to an external magnetic field at elevated temperatures in order to increase the size of magnetic domains to increase permeability and to impart a particular magnetic orientation to the magnetic dipoles in the ferromagnetic material" (paragraph 4, lines 4-10), i.e. wherein the magnetic alignment described in VANEECK is magnetic annealing.
VANEECK is silent on pulsing the magnetic field.
However, BERGSTROM teaches "In one embodiment, a magnetic flux 160 is applied to the ferromagnetic thin film 304 ... For example, coil 312 can be energized by passing a time-varying current through the coil 312 at an appropriate frequency, power setting, and duration. The coil 312 can also be pulsed" (paragraph 71, lines 1-13), i.e. wherein the magnetic energy is pulsed.
It would have been obvious to one of ordinary skill in the art to have the pulsed energy of VANEECK be the magnetic induction of BERGSTROM such that it includes wherein pulsed energy is sufficient to ... anneal the target film because BERGSTROM teaches that such an induction heating element included with a magnetic field results in elevated temperatures allows for imparting a particular magnetic orientation to the magnetic dipoles.
As for claim 11, VANEECK mentions Curie temperature (column 13, lines 18-20) but is silent on wherein the pulsed energy is sufficient to increase a temperature of the target film above that Curie temperature followed by cooling of the temperature of the target film to a temperature below the Curie temperature between pulses of the pulsed energy.
VANEECK does teach "When the high-frequency electrostatic field, in combination with the magnetic field, is attuned to the harmonics of the natural frequency of the particles, the particles resonate to facilitate formation of the dipoles or electrets comprising one of each of the particles" (column 3, lines 56-61 ), i.e. wherein both a magnetic field and an electric field are applied to the target simultaneously.
VANEECK is silent on increasing the temperature.
However, VANEECK teaches "The magnetic force field is produced by either a permanent magnet or electromagnet" (column 4, lines 10-12).
BERGSTROM teaches "Ferromagnetic thin films are important components of many microelectronic devices and structures" (paragraph 3, lines 1-2).
BERGSTROM teaches "Specifically, magnetic annealing refers to a process by which a ferromagnetic material undergoes exposure to an external magnetic field at elevated temperatures in order to increase the size of magnetic domains to increase permeability and to impart a particular magnetic orientation to the magnetic dipoles in the ferromagnetic material" (paragraph 4, lines 4-10), i.e. wherein the magnetic alignment described in VANEECK is magnetic annealing.
VANEECK is silent on pulsing the magnetic field.
However, BERGSTROM teaches "In one embodiment, a magnetic flux 160 is applied to the ferromagnetic thin film 304 ... For example, coil 312 can be energized by passing a time-varying current through the coil 312 at an appropriate frequency, power setting, and duration. The coil 312 can also be pulsed" (paragraph 71, lines 1-13), i.e. wherein the magnetic energy is pulsed.
Examiner further notes that there is no limitation on the Curie temperature. In particular it is not limited to the Curie temperature of the material within the target film. As such, the Curie temperature can be the Curie temperature of any material, including materials not within the film. Because of this, the scope of the claim encompasses basically any temperature.
With this in mind, and in view of the teachings of VANEECK and BERGSTROM, it would have been obvious to one of ordinary skill in the art to have wherein the pulsed energy is sufficient to increase a temperature of the target film above the Curie temperature followed by cooling of the temperature of the target film to a temperature below the Curie temperature between pulses of the pulsed energy in the simultaneous process of VANEECK because BERGSTROM teaches including an induction heating magnetic field that is pulsed such that simultaneously applying a pulsed energy ... facilitating dipole reorientation in the target film results in magnetic orientation of the dipoles.
As for claim 13, Examiner notes that there is not limitation on when or how the target film is disposed on a substrate. As such, such a substrate can be applied before the process or after the process, or, due to the open-ended transitional language of the claim, even during the claim.
VANEECK is silent on wherein the target film is deposed on a low metaling point relative to the target film substrate.
However, VANEECK teaches "The magnetic force field is produced by either a permanent magnet or electromagnet" (column 4, lines 10-12).
BERGSTROM teaches "Ferromagnetic thin films are important components of many microelectronic devices and structures" (paragraph 3, lines 1-2).
BERGSTROM teaches "Specifically, magnetic annealing refers to a process by which a ferromagnetic material undergoes exposure to an external magnetic field at elevated temperatures in order to increase the size of magnetic domains to increase permeability and to impart a particular magnetic orientation to the magnetic dipoles in the ferromagnetic material" (paragraph 4, lines 4-10), i.e. wherein the magnetic alignment described in VANEECK is magnetic annealing.
VANEECK is silent on pulsing the magnetic field.
However, BERGSTROM teaches "In one embodiment, a magnetic flux 160 is applied to the ferromagnetic thin film 304 ... For example, coil 312 can be energized by passing a time-varying current through the coil 312 at an appropriate frequency, power setting, and duration. The coil 312 can also be pulsed" (paragraph 71, lines 1-13), i.e. wherein the magnetic energy is pulsed.
Examiner further notes that there is no limitation on the Curie temperature. In particular it is not limited to the Curie temperature of the material within the target film. As such, the Curie temperature can be the Curie temperature of any material, including materials not within the film. Because of this, the scope of the claim encompasses basically any temperature.
Further, BERGSTROM teaches that "As an alternative to ambient heating, induction heating allows for localized temperature control of a specific region of a material, device, or substrate. Thus, not only does induction heating potentially conserve energy but it also allows protection of temperature-sensitive components" (paragraph 19, lines 5-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have wherein the target film is disposed on a low melting point relative to the target film substrate in the process of BERGSTROM because BERGSTROM teaches including an induction heating magnetic field that is pulsed such that simultaneously applying a pulsed energy ... facilitating dipole reorientation in the target film wherein the pulsed energy is a magnetic field results in magnetic orientation of the dipoles and that such a process allows for the use of temperature sensitive, i.e. which includes low melting point materials, by protecting those components from the raised temperature.

Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. 
Applicant’s principal argument(s) is/are:

(a) Applicant argues the amendment removes the broadness of the term “facilitating dipole reorientation in the target film” and thereby removes VANEECK.
(b) Applicant further argues that the cited prior art does not applying pulsed energy to reorient dipoles between the initial and final dipole reorientation.

In response please consider the following remarks:
(a) Examiner notes that while the amendment does remove the 103 rejection of VANEECK in view of RACHET on claims 2-4, 8-9, 12, 14 and 15, as shown above, it does not remove the 102 rejection of VANEECK and the 103 rejection of VANEECK in view of BERGSTROM (shown above), as VANEECK explicitly teaches that the application of the electrostatic field and the magnetic field are applied simultaneously to orient the magnetic particles and work together to do so (column 4, lines 8-17). As such, both the electrostatic field and the magnetic field orient the magnetic particles working together.
	Applicant’s arguments are not persuasive as the art explicitly contradicts their assertion.
(b) Examiner reminds Applicant the VANEECK explicitly teaches “At the same time that the particles are acted upon by the high-frequency electrostatic field, a magnetic force field is applied which orients the magnetic particles… It is believed that the magnetic force field and the electrostatic force field further cooperate so that the magnetic field further forms the electrostatic force field in such a manner that the electrostatic field follows or is caused to follow the lines of force, i.e., the flux lines of the magnetic force field” (column 4, lines 8-16). As such, the assertion that the pulsed energy, i.e. electrostatic field, does not reorient the dipoles is contradicted by the explicit teachings of the art.
	Further, Examiner notes that there is nothing in the claim that would limit the invention to applying pulsed energy to reorient dipoles between the initial and final dipole reorientation. In fact, the way the claims are written, the pulsed energy is applied during the dipole reorientation. 
	Applicant’s arguments are not persuasive as they are not germane with the claims and are based on assertions directly contradicted in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717